DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Said Broome at 571-272-2931 if you have any questions regarding this correspondence and/or replying.  If you cannot reach Examiner Broome, please leave a voicemail and your call will be returned within 1 business day.

Drawings
The drawings, Figs. 7A-7D, are objected to because these drawings were not made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. Appropriate correction is required.
The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See discussion of sectional views above. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45 degrees. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color.
Typically, 2D and 3D shaded computer model drawings and pictures, such as those provided in the instant application do not have “satisfactory reproduction characteristics” (i.e. it can be copied (black and white) and still be clear as to what is being shown) and it is encouraged to have black and white line drawings. The shading of the current drawings preclude a clear reading and understanding of the structural elements of the device
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, the examiner is to perform an analysis (Step 1, Step 2A (Prong One and Prong Two), and Step 2B) to evaluate whether the claims are drawn to patent-eligible subject matter.
Step 1 – Evaluate whether the claimed subject matter fails within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.
In the instant case, claim 20 is directed to a process. Consequently, the analysis proceeds to the two-step framework previously set forth in Alice/Mayo.
Revised Step 2A: Prong One – Evaluate Whether the Claim Recites a Judicial Exception 
To determine whether a claim recite an abstract idea, examiners are to (a) identify the specific limitations the claims under examination that the examiner believes recites an abstract idea and (b) determine whether the identified limitations falls within one of the following subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain method of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal integration (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities of behaviors; business relationships); maintaining personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim 20 is illustrative of the claimed subject matter:

20. A method for generating and presenting scripts related to different sections of construction sites, the method comprising: receiving first information and second information, the first information is based on an analysis of a first image data captured from a first section of a construction site and the second information is based on an analysis of a second image data captured from a second section of the construction site, the second section of the construction site differs from the first section of the construction site; generating a script based on the first information and the second information, the generated script includes at least a first portion associated with the first section of the construction site and a second portion associated with the second section of the construction site; and causing a presentation of the generated script, the presentation of the generated script includes a presentation of the first portion of the generated script in conjunction with a visual presentation of at least part of the first image data and a presentation of the second portion of the generated script in conjunction with a visual presentation of at least part of the second image data.

Claim 20 recites processes and scripts for implementing image processing. Therefore all of the claim elements of the body of the claim 20 is merely directed to a process of generating scripts. Accordingly, the claim requires further analysis under Prong Two.
Revised Step 2A: Prong Two – If the Claim Recites a Judicial Exception, Evaluate Whether the Claim Recites Additional Elements that Integrate the Exception into a Practical Application of that Exception.
A claim that integrates a judicial into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  With respect to claim 20, this claim fails to explicitly recite any additional elements other than the abstract idea itself that implies at least some computer implementation.  However, this generic presentation of scripts recited in claim 20 does not add a meaningful limitation to the abstract idea because the claim amounts to simply processing a script that implements an abstract idea. 
Step 2B: If the Claim is directed to a Judicial Exception, Evaluate Whether the Claim Provides an Inventive Concept.
If a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether the provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  
In this instance, any additional elements are only implicitly required in the claim to merely implement generic scripts, which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d). Moreover, Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010) provides an example of additional elements that were not an inventive concept because they were merely well-understood, routine, conventional activity previously known to the industry, which were not by themselves sufficient to transform a judicial exception into a patent eligible invention. Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 79-80, 101 USPQ2d 1969 (2012) (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 199 (1978) (the additional elements were "well known" and, thus, did not amount to a patentable application of the mathematical formula)). Consequently, the Examiner concludes that the claims do not recite significantly more than the abstract idea, and consequently are ineligible. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 4, 14-17, 19 and 20 each recite the indefinite phrase: “…the generated script in conjunction with a visual presentation of at least part of the first image data…“. However, claims 1, 19 and 20 fail to clearly define the metes and bounds of “…at least part of the first image data…” and provides no clarity on the “…at least part of the first image data…” and its relation to the generated scripts defined in claims 1-20. Therefore the recitation of “self-explaining input” in claims 1-20 is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gaffey et al.(hereinafter, "Gaffey", US 2006/0242419) in view of Golparvar-Fard et al.(hereinafter “Golparvar”, “Visualization of Construction Progress Monitoring with 4D Simulation Model Overlaid on Time-Lapsed Photographs“).
Regarding claim 1, Gaffey teaches a non-transitory computer readable medium (Fig. 17: 1701) storing data and computer implementable instructions (Fig. 17: 1730) for carrying out a method for generating and presenting scripts related to different sections of construction sites (0025 lines 7-11 and Fig. 17: 1730), the method comprising: 
receiving first information and second information, the first information is based on an analysis of a first image data captured from a first section of a construction site and the second information is based on an analysis of a second image data captured from a second section of the construction site, the second section of the construction site differs from the first section of the construction site (0067 lines 1-9 and 0068 lines 1-11, in which multiple images of a construction site are presented for user analysis, thereby enabling analysis of a first, second or any subsequent section of the construction site). However, Gaffey fails to teach generating a script based on the first information and the second information, the generated script includes at least a first portion associated with the first section of the construction site and a second portion associated with the second section of the construction site; and causing a presentation of the generated script, the presentation of the generated script includes a presentation of the first portion of the generated script in conjunction with a visual presentation of at least part of the first image data and a presentation of the second portion of the generated script in conjunction with a visual presentation of at least part of the second image data.
Golparvar teaches generating a script based on the first information and the second information, the generated script includes at least a first portion associated with the first section of the construction site and a second portion associated with the second section of the construction site  (pg. 393 rt. column 2nd ¶ lines 1-22 and Fig. 1(a)-(d), in which the 4D simulations and applications serve as a computer implemented script for including data associated with a first and second section of a construction site); and causing a presentation of the generated script, the presentation of the generated script includes a presentation of the first portion of the generated script in conjunction with a visual presentation of at least part of the first image data and a presentation of the second portion of the generated script in conjunction with a visual presentation of at least part of the second image data (pg. 395 rt. column 2nd ¶ lines 1-10, in which a visual presentation of the first and second image data related to construction site is provided). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the construction site images of Gaffey in view of the visual presentation of Golparvar because this modification would decrease visual discontinuities that arise from visualization of several stages of construction site images through enabling presentation of several construction images within the same visual presentation. 
Regarding claim 2, Gaffey teaches wherein the generation of the script is further based on at least one of a construction plan associated with the construction site (0028 lines 1-13), a project schedule associated with the construction site (0025 lines 1-11), a progress record associated with the construction site (0024 lines 1-11) and a financial record associated with the construction site (0081 lines 1-8).  
Regarding claim 3, Gaffey teaches wherein the presentation of the first portion of the generated script and the presentation of the second portion of the generated script are audible (0030 lines 20-23).  
Regarding claim 4, Gaffey teaches wherein the presentation of the first portion of the generated script includes a presentation of the first portion of the generated script in a textual form in conjunction with the visual presentation of the at least part of the first image data (Fig. 12), and wherein the presentation of the second portion of the generated script includes a presentation of the second portion of the generated script in textual form in conjunction with the visual presentation of the at least part of the second image data (Fig. 14A).  
Regarding claim 5, Gaffey teaches wherein the first portion of the generated script is indicative of a delay at the first section of the construction site (0023 lines 1-4), and wherein the second portion of the generated script is indicative of a delay at the second section of the construction site (0045 lines 1-3).  
Regarding claim 6, Gaffey fails to teach wherein the first portion of the generated script is indicative of a completion of work at the first section of the construction site, and wherein the second portion of the generated script is indicative of a completion of work at the second section of the construction site. Golparvar teaches wherein the first portion of the generated script is indicative of a completion of work at the first section of the construction site (pg. 393 lft. column 1st ¶ lines 1-10 and Fig. 1(a)), and wherein the second portion of the generated script is indicative of a completion of work at the second section of the construction site (pg. 393 lft. column 1st ¶ lines 1-10 and Fig. 1(d)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the construction site images of Gaffey in view of the visual presentation of Golparvar because this modification would decrease visual discontinuities that arise from visualization of several stages of construction site images through enabling presentation of several construction images within the same visual presentation.
Regarding claim 7, Gaffey fails to teach wherein the first portion of the generated script is indicative of a construction error at the first section of the construction site, and wherein the second portion of the generated script is indicative of a construction error at the second section of the construction site. Golparvar teaches wherein the first portion of the generated script is indicative of a construction error at the first section of the construction site (pg. 393 lft column 1st para. lines 1-32 and pg. 399 lft column 1st para. lines 1-11), and wherein the second portion of the generated script is indicative of a construction error at the second section of the construction site (pg. 393 lft column 1st para. lines 1-32 and pg. 399 lft column 1st para. lines 1-11). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the construction site images of Gaffey in view of the visual presentation of Golparvar because this modification would decrease visual discontinuities that arise from visualization of several stages of construction site images through enabling presentation of several construction images within the same visual presentation.
Regarding claim 8, Gaffey teaches wherein the first portion of the generated script is indicative of a quality issue at the first section of the construction site (0002 lines 1-3 and 0024 lines 1-11), and wherein the second portion of the generated script is indicative of a quality issue at the second section of the construction site (0002 lines 1-3 and 0024 lines 1-11).  
Regarding claim 9, Gaffey fails to teach wherein the first portion of the generated script is indicative of a safety issue at the first section of the construction site, and wherein the second portion of the generated script is indicative of a safety issue at the second section of the construction site. Golparvar teaches wherein the first portion of the generated script is indicative of a safety issue at the first section of the construction site (pg. 393 lft column 1st para. lines 1-32 and pg. 399 lft column 1st para. lines 1-11), and wherein the second portion of the generated script is indicative of a safety issue at the second section of the construction site (pg. 393 lft column 1st para. lines 1-32 and pg. 399 lft column 1st para. lines 1-11). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the construction site images of Gaffey in view of the visual presentation of Golparvar because this modification would decrease visual discontinuities that arise from visualization of several stages of construction site images through enabling presentation of several construction images within the same visual presentation.
Regarding claim 10, Gaffey teaches wherein the first portion of the generated script is indicative of a usage of materials at the first section of the construction site (0041 lines 1-6 and 0047 lines 1-2), and wherein the second portion of the generated script is indicative of a usage of materials at the second section of the construction site (0041 lines 1-6 and 0047 lines 1-2).  
Regarding claim 11, Gaffey teaches wherein the first portion of the generated script is indicative of a material used at the first section of the construction site (0041 lines 1-6 and 0047 lines 1-2), and wherein the second portion of the generated script is indicative of a material used at the second section of the construction site (0041 lines 1-6 and 0047 lines 1-2).  
Regarding claim 12, Gaffey teaches wherein the first portion of the generated script is indicative of a first prospective construction work at the first section of the construction site (0068 lines 1-11), and wherein the second portion of the generated script is indicative of a second prospective construction work at the second section of the construction site (0068 lines 1-11).  
Regarding claim 13, Gaffey teaches wherein the first portion of the generated script is indicative of a readiness for a prospective construction work at the first section of the construction site (0025 lines 1-17 and 0068 lines 1-11), and wherein the second portion of the generated script is indicative of a unreadiness for the prospective construction work at the second section of the construction site (0025 lines 1-17 and 0068 lines 1-11).
Regarding claim 19, Gaffey teaches a system (Fig. 17: 1700) for generating and presenting scripts related to different sections of construction sites (0025 lines 7-11 and Fig. 17: 1730), the system comprising: 
at least one processor (Fig. 17: 1703) configured to:
receiving first information and second information, the first information is based on an analysis of a first image data captured from a first section of a construction site and the second information is based on an analysis of a second image data captured from a second section of the construction site, the second section of the construction site differs from the first section of the construction site (0067 lines 1-9 and 0068 lines 1-11, in which multiple images of a construction site are presented for user analysis, thereby enabling analysis of a first, second or any subsequent section of the construction site). However, Gaffey fails to teach generating a script based on the first information and the second information, the generated script includes at least a first portion associated with the first section of the construction site and a second portion associated with the second section of the construction site; and causing a presentation of the generated script, the presentation of the generated script includes a presentation of the first portion of the generated script in conjunction with a visual presentation of at least part of the first image data and a presentation of the second portion of the generated script in conjunction with a visual presentation of at least part of the second image data.
Golparvar teaches generating a script based on the first information and the second information, the generated script includes at least a first portion associated with the first section of the construction site and a second portion associated with the second section of the construction site  (pg. 393 rt. column 2nd ¶ lines 1-22 and Fig. 1(a)-(d), in which the 4D simulations and applications serve as a computer implemented script for including data associated with a first and second section of a construction site); and causing a presentation of the generated script, the presentation of the generated script includes a presentation of the first portion of the generated script in conjunction with a visual presentation of at least part of the first image data and a presentation of the second portion of the generated script in conjunction with a visual presentation of at least part of the second image data (pg. 395 rt. column 2nd ¶ lines 1-10, in which a visual presentation of the first and second image data related to construction site is provided). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the construction site images of Gaffey in view of the visual presentation of Golparvar because this modification would decrease visual discontinuities that arise from visualization of several stages of construction site images through enabling presentation of several construction images within the same visual presentation.  
Regarding claim 20, Gaffey teaches a method for generating and presenting scripts related to different sections of construction sites (0025 lines 7-11 and Fig. 17: 1730), the method comprising: 
receiving first information and second information, the first information is based on an analysis of a first image data captured from a first section of a construction site and the second information is based on an analysis of a second image data captured from a second section of the construction site, the second section of the construction site differs from the first section of the construction site (0067 lines 1-9 and 0068 lines 1-11, in which multiple images of a construction site are presented for user analysis, thereby enabling analysis of a first, second or any subsequent section of the construction site). However, Gaffey fails to teach generating a script based on the first information and the second information, the generated script includes at least a first portion associated with the first section of the construction site and a second portion associated with the second section of the construction site; and causing a presentation of the generated script, the presentation of the generated script includes a presentation of the first portion of the generated script in conjunction with a visual presentation of at least part of the first image data and a presentation of the second portion of the generated script in conjunction with a visual presentation of at least part of the second image data.
Golparvar teaches generating a script based on the first information and the second information, the generated script includes at least a first portion associated with the first section of the construction site and a second portion associated with the second section of the construction site  (pg. 393 rt. column 2nd ¶ lines 1-22 and Fig. 1(a)-(d), in which the 4D simulations and applications serve as a computer implemented script for including data associated with a first and second section of a construction site); and causing a presentation of the generated script, the presentation of the generated script includes a presentation of the first portion of the generated script in conjunction with a visual presentation of at least part of the first image data and a presentation of the second portion of the generated script in conjunction with a visual presentation of at least part of the second image data (pg. 395 rt. column 2nd ¶ lines 1-10, in which a visual presentation of the first and second image data related to construction site is provided). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the construction site images of Gaffey in view of the visual presentation of Golparvar because this modification would decrease visual discontinuities that arise from visualization of several stages of construction site images through enabling presentation of several construction images within the same visual presentation.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via:
Mail (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0092.pdf), 
Fax (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0097.pdf) or 
EFS web.  Formal replies cannot be submitted via e-mail.  
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    77
    145
    media_image2.png
    Greyscale


The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality.  The USPTO will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place.  
For the applicant’s convenience, the examiner has included the following template for authorizing email communications with the examiner if email communication is preferred to telephonic communication. Please note that the authorization must be submitted via mail, facsimile, or EFS-Web (i.e., it cannot be emailed to the examiner): 

________________________________________________________________________
IN THE UNITED STATES PATENT AND TRADEMARK OFFICE


Application Number: 

Filing Date: 

Title: 
Examiner Name: Said Broome

Art Unit: 3649

      *           *           *           *           *           *           *           *         *           *


Date:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

AUTHORIZATION FOR ELECTRONIC COMMUNICATION
Sir:

Recognizing that Internet communications are not secure, I/we hereby authorize the USPTO to communicate with me/us concerning any subject matter of this application by electronic mail. I/We understand that a copy of these communications will be made of record in the application file.

Respectfully submitted, 


By: ______________________________________
Printed Name: 

Email Address: 


________________________________________________________________________
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649